Tenemos la ocasión para determinar si en la vista pre-liminar para acusar el Ministerio Público viene obligado a entregarle al imputado copia de escritos e informes sobre manifestaciones supuestamente exculpatorias hechas antes por un testigo cuyo testimonio el Ministerio Público ha de usar en tal vista para establecer que existe causa probable.
HH
Se narran a continuación, sucintamente, los hechos que son pertinentes al asunto ante nuestra consideración.
El 16 de noviembre de 1998 un agente policiaco pre-sentó sendas denuncias contra los peticionarios José L. Ortiz Vega y Eugenio J. Rodríguez Galindo, imputándoles que el 8 de junio de 1997 éstos secuestraron y asesinaron a la menor Liliana Bárbara Cepeda en los predios del com-plejo recreativo El Escambrón en San Juan.
Un mes más tarde, el 16 de diciembre de 1998, se cele-bró la vista preliminar que aquí nos concierne y se deter-minó causa probable para acusar a los imputados por la comisión de los delitos de asesinato en primer grado, se-cuestro y violación a la Ley de Armas de Puerto Rico. La determinación de causa probable referida se fundamentó en el testimonio único de Eliezer Santana Báez (alias “Mala Muerte”), quien testificó, en esencia, que había pre-senciado parte de los hechos imputados a los peticionarios.
El 14 de enero de 1999 se celebró el acto de lectura de *369acusación. Así las cosas, el 20 de enero de 1999 los acusa-dos presentaron ante el foro de instancia sendas mociones al amparo de las Reglas 64(p), 252 y 234 de Procedimiento Criminal de Puerto Rico, 34 L.P.R.A. Ap. II. Adujeron que luego del acto de lectura de acusación, y a raíz de una solicitud de descubrimiento de prueba, la defensa de los acusados había obtenido unos informes policiacos y una cinta grabada de los cuales surgían manifestaciones excul-patorias de Santana Báez respecto a los acusados. Con-forme a estos informes y a la cinta aludida, antes de cele-brarse la vista preliminar el único testigo de cargo había declarado varias veces que no estuvo presente en el lugar en cuestión en el momento en que supuestamente ocurrie-ron los hechos imputados a los peticionarios. Más aún, Santana Báez también había declarado que los agentes del Cuerpo de Investigaciones Criminales (C.I.C.) le habían in-ducido a mentir respecto a los supuestos hechos de este caso.
En las mociones referidas, la defensa planteó, además, que los informes y la cinta aludidos habían estado en ma-nos del Ministerio Público antes de que se celebrara la vista preliminar en el caso, y que dichos documentos no fueron entregados a la defensa hasta después de celebrada dicha vista el 15 de enero de 1999. Por razón de lo anterior, los peticionarios solicitaron, inter alia, la desestimación de las acusaciones por entender que se había determinado causa probable contrario a derecho, con prueba perjura, viciada y manipulada.
Luego de celebrar una vista evidenciaría para conside-rar los planteamientos de los peticionarios aludidos en el párrafo anterior, el foro de instancia declaró sin lugar las mociones referidas.
Inconformes con este dictamen, los peticionarios acudie-ron ante el Tribunal de Circuito de Apelaciones, Región Judicial de San Juan. Mediante Petición de Certiorari, adujeron el siguiente señalamiento de error:
*370Erró el Honorable Tribunal de Primera Instancia al declarar No Ha Lugar la solicitud de desestimación de las acusaciones de los peticionarios, resolviendo como consecuencia que la de-fensa no tenía derecho antes de la celebración de la Vista Pre-liminar a declaraciones anteriores hechas por el testigo principal de cargo que declaró en dicha Vista Preliminar, máxime cuando el fiscal conocía que dichas declaraciones eran exculpa-torias, y teniéndolas, las ocultó a la defensa; lo cual violó el derecho constitucional de los peticionarios a un Debido Proceso de Ley.
El foro apelativo denegó la expedición del recurso solici-tado por los peticionarios. En esencia, en lo pertinente, re-solvió lo siguiente:
Cierto es que el imputado tiene derecho a obtener cualquier declaración, jurada o no, del testigo que haya declarado en vista preliminar una vez finalice el interrogatorio directo y antes de comenzar el contrainterrogatorio. De esta manera el imputado podrá estar en posición de impugnar la credibilidad del decla-rante durante esa misma vista. Pueblo v. Rivera Rodríguez, Op. de 31 de marzo de 1995, 138 D.P.R. 138, 95 JTS 36.
En este caso el Ministerio Público no puso a la disposición de la defensa escritos, informes y una grabación del testigo Eliezer Santana Báez en los que éste se contradecía respecto a lo afir-mado en la declaración jurada prestada ante el Ministerio Fiscal. Aunque ello le hubiese permitido a la defensa impugnar la credibilidad de Santana Báez en vista preliminar, de los es-critos y prueba presentada por la defensa en la vista evidencia-ría no surge que el tribunal hubiese variado su determinación en vista preliminar, si hubiera evaluado la totalidad del testi-monio de Santana Báez.
Inconformes también con este dictamen, los peticiona-rios acudieron ante este Tribunal el 20 de abril de 1999. Luego de varios trámites procesales, el 27 de mayo de 1999 emitimos finalmente una orden al Ministerio Público para que, en lo pertinente, mostrase causa por la cual no debía-mos expedir el recurso solicitado, revocar el dictamen del foro apelativo, y devolver el caso al foro de instancia para celebrar nuevamente la vista preliminar. El Ministerio Pú-blico presentó su escrito en cumplimiento de nuestra orden el 15 de junio de 1999, y los peticionarios replicaron el 25 *371de junio del año en curso. Con el beneficio de ambos escri-tos, pasamos a resolver según lo intimado.
HH l-H
Antes que nada, es menester precisar en qué consisten exactamente las supuestas declaraciones exculpatorias del testigo de cargo que aquí nos conciernen.
Según lo narra el propio Procurador General de Puerto Rico en uno de sus escritos ante nos, y conforme a los do-cumentos que obran en autos, en septiembre de 1998, die-ciocho meses después de la notoria muerte de la niña Li-lliana Bárbara Cepeda (Barbarita), luego de que en una conferencia de prensa el Secretario de Justicia Fuentes Agostini le hubiese comunicado al país que no existía aún evidencia suficiente para encausar criminalmente a persona alguna, llegó a la atención de los investigadores del caso que Eliezer Santana Báez tenía conocimiento de los hechos que culminaron en la muerte referida.
Santana Báez se encontraba entonces recluido en una institución juvenil. Allí había manifestado que uno de los supuestos co autores de los hechos, Eugenio J. Rodríguez Galindo, a quien Santana Báez conocía bien, le había ad-mitido que él y Ortiz Vega habían dado muerte a Barbarita. Según esta versión de los hechos, Santana Báez no había participado en el secuestro y muerte de la niña. Sólo conocía de ello porque Rodríguez Galindo se lo había contado. El 22 de octubre de 1998, Santana Báez fue some-tido a un examen poligráfico respecto a la referida manifestación. El 12 de noviembre de 1998 el poligrafista rindió un informe al C.I.C. en el cual concluía que en su opinión Santana Báez había mentido en la prueba poligráfica.
Días más tarde, el 16 de noviembre de 1998, dos fiscales le tomaron una declaración jurada a Santana Báez, en la cual éste ofreció otra versión de los hechos. En dicha decla-*372ración Santana Báez manifestó, en lo esencial: (1) que co-nocía personalmente a uno de los dos acusados, a Eugenio J. Rodríguez, ya que en varias ocasiones habían cometido robos juntos, habían usado marihuana y heroína juntos, y se habían prostituido juntos para conseguir dinero; (2) que el 8 de junio de 1997, él (Santana Báez) estaba con Rodrí-guez en El Escambrón cuando éste secuestró a la niña y la golpeó en la cabeza; (3) que luego apareció Ortiz Vega y junto con él (Santana Báez) escondieron a la niña incons-ciente en un sembrado de uvas playeras del área; (4) que entonces él (Santana Báez) se fue del lugar y al otro día Rodríguez le contó que la niña se había despertado mien-tras Ortiz la violaba, por lo que ellos dos tuvieron que matarla.
Luego de haber prestado la declaración jurada aludida, Santana Báez fue trasladado al Albergue para Protección de Víctimas y Testigos. Ello se hizo a petición del propio Santana Báez, quien temía por su vida en la institución donde estaba recluido.
El 27 de noviembre de 1998, Santana Báez se fugó del Albergue, pero fue apresado el día siguiente. Uno de los agentes del Negociado de Investigaciones Criminales (N.I.E.) que intervino con Santana Báez luego de éste ha-ber sido apresado preparó un informe de incidencias el 28 de noviembre de 1998 en el cual relataba, inter alia, que Santana Báez: (1) le había manifestado que nunca presen-ció el secuestro de la niña, y (2) que había mentido en la declaración jurada, respecto a la afirmación de que estuvo presente en el lugar de los hechos, porque agentes del C.I.C. le habían advertido que si sólo declaraba que uno de los acusados le había contado lo sucedido, no tenían caso. Este informe le fue referido al Fiscal Edwin Vázquez Be-rrios el 2 de diciembre de 1998.
Posteriormente, Santana Báez grabó en el Albergue una declaración mediante la cual volvió a negar haber partici-pado en los hechos referidos y afirmó, otra vez, que tenía *373conocimiento de éstos sólo porque Rodríguez se lo había contado. En dicha grabación, Santana Báez manifestaba, además, que mientras estaba recluido en la institución ju-venil un agente del C.I.C. le había aconsejado que decla-rase que estuvo presente cuando el secuestro de la niña, para que así se le pudiese sacar de la cárcel donde se en-contraba y en la que corría peligro de muerte. Santana Báez señaló, también, que él sabía que allí lo querían ma-tar porque él había dicho que conocía a uno de los que había asesinado a Barbarita. Temiendo por su vida, pues, accedió a lo propuesto por el agente del C.I.C. para que lo trasladaran a un lugar más seguro. Esta grabación, con el informe correspondiente, fue enviada al Fiscal Edwin Váz-quez el 2 de diciembre de 1998, quien la remitió luego a la Fiscalía de Distrito de San Juan.
El informe de incidentes del C.I.C. aludido antes y la grabación referida no le fueron entregados a los abogados de los peticionarios antes de la vista preliminar en la cual se encontró causa probable para acusarlos por el secuestro y la muerte de Barbarita. Tampoco se le entregó copia del informe poligráfico antes de dicha vista. Por ello aducen los peticionarios que si hubiesen tenido dichos informes y la cinta de grabación, el contrainterrogatorio e impugnación del testigo de cargo en la vista preliminar hubiese sido dirigido a destruir efectivamente la credibilidad de éste en cuanto a si tenía conocimiento personal de los hechos, y que con toda probabilidad el foro de instancia hubiese de-terminado, entonces, que no existía causa probable. Ale-gan, más generalmente, que la ocultación de evidencia ex-culpatoria no sólo constituye un acto nefasto para la administración de la justicia criminal en el país, sino que, además, constituye una violación al debido proceso de ley, independientemente de la etapa de los procedimientos pe-nales en que ello ocurra.
Por su parte, el Procurador General alega, en esencia, que los peticionarios sólo tienen derecho a recibir la evi-*374dencia supuestamente exculpatoria luego de haberse pre-sentado la acusación correspondiente; es decir, que tienen derecho a tenerla para prepararse para el juicio pero que no tienen tal derecho respecto a la vista preliminar.
Veamos quién tiene razón.
rH HH HH
Para resolver la controversia ante nos, en el caso de autos, es menester ponderar una vez más, en lo pertinente, la naturaleza y los propósitos de nuestro procedimiento de vista preliminar para acusar.
 Como se sabe, en nuestra jurisdicción la vista pre-liminar para acusar existe para determinar si el Estado tiene una adecuada justificación para someter al imputado a juicio. No es un procedimiento para la adjudicación final de la inocencia o culpabilidad de la persona a quien se le ha imputado la comisión de un delito grave. Su función esen-cial es la de evitar que se someta a la persona imputada a los rigores de un proceso criminal sin que existan suficien-tes fundamentos que lo justifiquen. Pueblo v. Vega, 148 D.P.R. 980 (1999); Pueblo v. Andaluz Méndez, 143 D.P.R. 656 (1997); Pueblo v. Vallone, Jr, 133 D.P.R. 427 (1993); Pueblo v. Padilla Flores, 127 D.P.R. 698 (1991); Pueblo v. Rivera Alicea, 125 D.P.R. 37 (1989); Pueblo v. Rodríguez Aponte, 116 D.P.R. 653 (1985); Pueblo v. Opio Opio, 104 D.P.R. 165 (1975).
Además, es un mecanismo que sirve el propósito de impedir que acusaciones frívolas e insustanciales recarguen la labor del sistema de justicia, consumiendo el tiempo de los jueces, fisca-les, jurados y demás funcionarios que han de intervenir en el juicio. Pueblo v. Rodríguez Aponte, supra, pág. 665, esc. 3. Véase Hernández Ortega v. Tribunal Superior, 102 D.P.R. 765 (1974).
Al amparo de la Regla 23 de Procedimiento Criminal de Puerto Rico, 34 L.P.R.A. Ap. II, reiteradamente he-*375mos resuelto que la vista preliminar, aunque es propia-mente ün procedimiento judicial, no es un “mini juicio”. Por ende, el Ministerio Público no está obligado a presen-tar prueba de tal manera convincente como para sostener una convicción. Pueblo v. Rivera Rivera, 122 D.P.R. 862 (1988); Pueblo v. Rodríguez Aponte, supra; Pueblo v. Figueroa Castro, 102 D.P.R. 279 (1974). La responsabilidad del Ministerio Público se cumple con presentar prueba que de-muestre que es probable que determinado delito ha sido cometido y que es probable que dicho delito lo cometió el imputado. Del Toro Lugo v. E.L.A., 136 D.P.R. 973 (1994); Pueblo v. Rivera Alicea, supra; Pueblo v. Rodríguez Aponte, supra.
Por otro lado, la propia Regla 23 de Procedimiento Criminal de Puerto Rico, supra, dispone que en la vista preliminar el imputado “podrá contrainterrogar a los testigos en su contra y ofrecer prueba en su favor”. Hemos interpretado esta disposición para reconocer que en la vista preliminar el imputado tiene derecho a contrainterrogar los testigos presentados por el fiscal y presentar prueba de defensa para tratar de derrotar la probabilidad de que se cometió el delito imputado o la de que el imputado fue el autor de éste. Es decir, el imputado tiene derecho a demostrar lo contrario a lo que haya intentado probar el Ministerio Público. Pueblo v. Vélez Pumarejo, 113 D.P.R. 349 (1982). En la vista preliminar, hemos señalado antes, “[e]l imputado tiene la oportunidad ... de establecer que la imputación en su contra es injustificada o infundada”. Pueblo v. Padilla Flores, supra, pág. 703.
A los fines de hacer viable que el imputado tenga la oportunidad referida de demostrar que la imputación en su contra es infundada, éste tiene un claro derecho en la vista preliminar a recibir las declaraciones juradas que tenga en su poder el Ministerio Público de aquellos testigos que hayan declarado en dicha vista. Así lo dispone expresamente el inciso (c) de la Regla 23 de Procedimiento Cri*376minal de Puerto Rico, 34 L.P.R.A. Ap. II. El propósito de ello, como lo hemos resuelto palmariamente antes, es que el imputado pueda “estar en posición de impugnar la cre-dibilidad del declarante durante esa misma vista {preliminar]”. (Énfasis suplido.) Pueblo v. Rivera Rodríguez, 138 D.P.R. 138, 144 (1995). En Pueblo v. Rodríguez Aponte, supra, pág. 667, ya habíamos reconocido que el magistrado en la vista preliminar "puede apreciar la credi-bilidad de testigos Recientemente, en Pueblo v. Andaluz Méndez, supra, pág. 664, precisamos el alcance de esta facultad del magistrado que preside la vista preliminar al indicar que éste puede
... descartar cualquier testimonio cuando, después de pasar juicio sobre éste a la luz de las demás circunstancias del caso y de la experiencia humana, razonablemente se convenza de que tal testimonio es inherentemente irreal o increíble, o cuando su contenido, así analizado, es improbable, o cuando dicho testi-monio, por cualquier circunstancia, no es confiable o no goza de una razonable garantía de veracidad. Después de todo, la evi-dencia para encauzar al imputado es suficiente únicamente cuando, además de sostener todos los elementos del delito, es susceptible de ser creída. (Énfasis en el original suprimido y énfasis suplido.)
En aras, pues, de evitar las acusaciones insustanciales, hemos reconocido claramente el derecho del imputado a demostrar en la vista preliminar que la credibilidad de los testigos de cargo es improbable. Más aún, conscientes del peligro y la injusticia que apareja someter a una persona innecesariamente a un juicio criminal (Pueblo en interés menor G.R.S., 149 D.P.R. 1 (1999)), y de las gravosas consecuencias que ello conlleva tanto para el imputado como para el propio Estado (Del Toro Lugo v. E.L.A., supra), también hemos resuelto antes que en la vista preliminar el imputado puede presentar la defensa de insanidad mental, si puede demostrarla mediante evidencia clara y convincente (Pueblo v. Lebrón Lebrón, 116 D.P.R. 855 (1986); Hernández Ortega v. Tribunal Superior, 102 *377D.P.R. 765 (1974)). Y, por razones similares, más reciente-mente hemos resuelto, además, que en la vista preliminar el imputado también puede presentar la defensa de coar-tada si puede demostrarla mediante evidencia clara y convincente. Pueblo en interés menor G.R.S., supra.
En resumen, pues, aunque el procedimiento de vista preliminar de la citada Regla 23 no persigue el propósito de establecer la culpabilidad o inocencia del imputado, sino el de “averiguar, mediante una vista adversativa, si el Estado tiene suficiente prueba para continuar con el proceso judicial”, Pueblo v. Rivera Rodríguez, supra, págs. 142-143, el imputado tiene un claro derecho en esa vista a contrainterrogar los testigos de cargo para impugnar su credibilidad y a presentar prueba de defensa “que derrote la probabilidad de su vinculación con el delito como autor de éste”, id., pág. 143. Hemos insistido en que estos derechos del imputado, aunque no son irrestrictos, no pueden tratarse livianamente ni pueden limitarse de tal modo que queden truncos. Pueblo v. Vega, supra. “Impedir que se presenten testigos a favor del imputado constituye una actuación arbitraria e irrazonable. El derecho a presentar prueba no es un mero formalismo.” Pueblo v. Vega, supra, pág. 989.
IV
Es menester señalar que en la jurisdicción federal, de donde procede nuestra Regla 23 de Procedimiento Criminal, supra, se ha resuelto que en la vista preliminar el imputado tiene derecho a hacer todo lo posible para minimizar las probabilidades de que se concluya que existe causa probable. En particular, en una decisión federal, citada por este Tribunal recientemente en Pueblo en interés menor G.R.S., supra, se señaló lo siguiente con relación a las funciones del magistrado y de la defensa en la vista preliminar:
*378The magistrate must “listen to ... [the] versions [of all witnesses] and observe their demeanor and provide an opportunity to defense counsel to explore their account on cross-examination.” ... Among counsel’s potential contributions ... is “skilled examination ... of witnesses [which] may expose fatal weaknesses in the [prosecution’s] case that may lead the magistrate to refuse to bind the acussed over.” ... The right to counsel ... would amount to no more than a pious overture unless it is a right to counsel able to function efficaciously in his client’s behalf. The Sixth Amendment’s guaranty of counsel is a pledge of effective assistance by counsel .... (Enfasis suplido.) Coleman v. Burnett, 477 F.2d 1187, 1204-1205 (1973).
En esa misma decisión federal también se señaló que:
The traditional function of the preliminary hearing is a second determination on probable cause, this time after according the accused a reasonable opportunity to rebut it. Unless the accused is indulged in that respect, the preliminary hearing is little more than a duplication of the probable cause decisions that foreran his arrest. (Enfasis suplido.) Coleman v. Burnett, supra, pág. 1204.
No puede haber duda, pues, de que en la jurisdicción federal, al amparo del derecho constitucional federal a re-presentación legal adecuada, que se extiende incluso al procedimiento de vista preliminar (Coleman v. Alabama, 399 U.S. 1 (1970)), el imputado tiene derecho a realizar un contrainterrogatorio vigoroso de los testigos de cargo, lo que incluye el derecho a los medios necesarios para poder conducir tal procedimiento.
V
Reseñada la conocida normativa que rige el asunto que nos concierne aquí, pasemos ahora a aplicarla concreta-mente a la cuestión ante nuestra consideración en el caso de autos.
En Pueblo v. Padilla Flores, supra, pág. 703, ex-presamos que como en la vista preliminar el imputado tenía la oportunidad de establecer que la imputación en su *379contra era injustificada o infundada, en consecuencia de ello era “imperativo que se le garantizara] una represen-tación legal adecuada y eficaz”. (Énfasis suprimido.) De igual modo, por la misma innegable lógica jurídica, es evi-dente que como el imputado tiene la oportunidad en la vista preliminar de demostrar que el testimonio en su contra no es susceptible de ser creído, en consecuencia de ello tiene también el derecho a obtener aquella prueba que lo haga posible. Ello incluye, necesariamente, el derecho a recibir aquellos documentos pertinentes o afines al referido derecho del imputado que el Ministerio Público tenga en su poder. Frente al claro derecho de contrainterrogar del im-putado, da lo mismo que las declaraciones de los testigos de cargo en manos del Ministerio Público sean juradas o no. Véase Pueblo v. Delgado López, 106 D.P.R. 441 (1977). Si el imputado no tuviese el derecho de recibir los docu-mentos referidos, sería hueca e inconsecuente la oportuni-dad que reiteradamente le hemos reconocido en la vista preliminar para contrainterrogar los testigos de cargo y demostrar que su testimonio no es susceptible de ser creído.
Nótese que no se trata de un derecho irrestricto de descubrimiento de prueba. No estamos reconociendo un derecho a una “expedición de pesca” en los archivos de fiscalía. En esta temprana etapa del proceso criminal el imputado sólo tiene derecho a demostrar que es improbable que se haya cometido el delito imputado o que él sea el autor de éste. Por ende, además de las declaraciones juradas de los testigos usados por Fiscalía, sólo puede tener acceso a aquella otra prueba en manos del Ministerio Público que, razonablemente, tienda a demostrar que el testimonio en contra del imputado “no es confiable o no goza de una razonable garantía de veracidad”. Pueblo v. Andaluz Méndez, supra, pág. 664. No se trata, por ejemplo, de prueba que tenga Fiscalía sobre simples contradicciones de los testigos de cargo, sino de aquella prueba de calidad *380suficiente como para derrotar la estimación de causa probable para acusar. Véase Pueblo v. Rodríguez Aponte, supra, pág. 669.
Los informes y la grabación que aquí nos conciernen, vistos en conjunto a la luz de las circunstancias particula-res de este caso, ciertamente constituían el tipo de prueba que el Ministerio Público debió haber puesto a disposición del imputado para que éste tuviese una oportunidad real y efectiva de contrainterrogar a Santana Báez y de demos-trar que su testimonio no era susceptible de ser creído. Se trataba de prueba que claramente podía conducir a una determinación judicial de que la credibilidad del testigo de cargo era improbable. Varias condiciones confluyen para hacer esta conclusión ineludible. Veamos.
En primer lugar, debe notarse que Santana Báez —único testigo del Estado en este caso— no es el tipo de persona cuyo testimonio, de ordinario, provoca o inspira confiabilidad fácilmente. Se trata de un delincuente con-suetudinario —dado a mentir— cuyas declaraciones deben sopesarse con mucho cuidado.
En segundo lugar, se trata de un testigo que ha cam-biado su versión de los hechos varias veces antes de com-parecer a la vista preliminar. Debe recordarse que Santana Báez primero alegó no haber presenciado los hechos en cuestión, luego adujo que sí había participado en el secues-tro y más tarde retomó su versión original, todo ello antes de sentarse a declarar en la vista preliminar.
En tercer lugar, se trata de un testigo que en más de una ocasión antes de la vista preliminar ha insistido en que fue presionado por agentes del orden público a dar la versión de los hechos sostenida por el Ministerio Público. No tenemos aquí la situación de un testigo potencial que sólo por estar renuente a inmiscuirse en un proceso criminal hace manifestaciones inconsistentes, o la de uno que sólo por intereses particulares emite tales declaraciones. Tenemos, más bien, la situación mucho más preocupante *381en la cual se ha alegado, en efecto, la fabricación de prueba por agentes policíacos, conducta que es absolutamente intolerable en un régimen de derecho. Se trata, en otras pa-labras, de una alegación de tal gravedad que amerita un eficaz esclarecimiento judicial.
Finalmente, debe notarse que las manifestaciones que aquí nos conciernen, hechas en tres ocasiones distintas por Santana Báez antes de la vista preliminar, pueden tener el efecto de destruir totalmente la determinación de causa probable que se hizo en este caso.
A la luz de lo anterior, en un caso como el de autos constituiría un claro fracaso de la justicia no permitirle a la defensa del imputado contrainterrogar a fondo al testigo del Ministerio Público sobre sus diversas versiones de los hechos, y encararlo con la inconsistencia de su declaración en la vista preliminar respecto a algunas de sus manifestaciones anteriores y así tratar de establecer su mendacidad. La vista preliminar que se celebre en un caso como el de autos, sin que el imputado pueda ejercer eficazmente el limitado derecho a defenderse que le asiste, constituye una desnaturalización de este procedimiento. Debido a la falta de divulgación por parte del Ministerio Público de la prueba pertinente referida, el magistrado que preside la vista no puede realizar propiamente su función de “ponderar debidamente la prueba y determinar que existen suficientes fundamentos para justificar un proceso criminal”. Pueblo v. Vallone, Jr, supra, pág. 433. Para to-dos los efectos prácticos, en casos como el de autos la vista preliminar pierde el carácter adversativo que consagra la Regla 23 de Procedimiento Criminal de Puerto Rico, supra, y se convierte en una mera rutina o en un mero formalismo al no tener el imputado una oportunidad real de refutar la evidencia que el Estado presenta en dicha vista. No se logra de manera auténtica o verdadera el
... filtro o cedazo judicial por el cual el Estado tiene que pasar su prueba, y demostrar si está justificado o no a intervenir con *382la libertad de un ciudadano y someterlo a los rigores y contin-gencias de un juicio plenario .... Pueblo v. Rodríguez Aponte, supra, pág. 665.
VI
Hay algo más que también debemos considerar en el análisis de la cuestión ante nos. En su fondo, el asunto que aquí nos concierne no es meramente uno de interpretar la citada Regla 23 de Procedimiento Criminal de Puerto Rico o de dilucidar unos conceptos mínimos de garantía constitucional. En su más profundo substrato, la contro-versia que nos ocupa hoy gira en torno a la naturaleza misma de nuestro sistema de justicia criminal.
En incontables ocasiones hemos resuelto que “el objetivo de todo proceso judicial es la búsqueda de la verdad”. (Énfasis suplido.) Pueblo v. Vega, supra, pág. 991. Véanse: Pueblo v. Arreche Holdun, 114 D.P.R. 99, 115 (1983); Pueblo v. Cancel Hernández, 111 D.P.R. 625, 626-627 (1981); Pueblo v. Delgado López, 106 D.P.R. 441 (1977); Pueblo v. Quiñones Ramos, 99 D.P.R. 1 (1970); Pueblo v. Díaz Díaz, 86 D.P.R. 558 (1962); Pueblo v. Ribas, 83 D.P.R. 386 (1961); Pueblo v. Tribunal Superior, 80 D.P.R. 702 (1958). Este concepto fundamental, que lo hemos invocado reiteradamente en referencia precisamente a todo el proceso criminal, se origina en nuestra honda convicción de que “sólo se hace justicia cuando se conoce toda la verdad” (Pueblo v. Ribas, supra, pág. 389), y de que los tribunales existen “para derribar obstáculos en el camino hacia lo justo” (Pérez Cruz v. Fernández, 101 D.P.R. 365, 377 (1973)). Expresamos esta honda convicción en Pueblo v. Quiñones Ramos, supra, pág. 3, al reiterar “que el propósito del proceso criminal ‘es descubrir la verdad para poder hacer verdadera justicia’ ”.
El corolario indiscutible del principio fundamental refe-rido es que “[e]l interés principal del Estado en una causa *383criminal ‘no es ganar un caso, sino que se haga justicia’ ’’. Pueblo v. Delgado López, supra, pág. 444. Por ello hemos insistido en que el Estado no tiene interés legítimo “ ‘en interponer obstáculos para que se conozcan todos los he-chos y pueda descubrirse la verdad’ ’’. Pueblo v. Díaz Díaz, supra, pág. 561, y Pueblo v. Ribas, supra, pág. 389.
Una y otra vez hemos insistido en que los procesos judiciales no son competencias en las cuales ha de prevalecer el más listo. Pueblo v. Vega, supra; Pueblo v. Arreche Holdun, supra, pág. 115. Más bien, la meta final de todo proceso judicial, incluyendo la vista preliminar, es que “siempre se haga la mejor justicia de que nosotros los seres humanos somos capaces”, fundamentado ello sobre el esclarecimiento de la verdad. Pueblo v. Arreche Holdun, supra, pág. 115. El celo por encauzar al criminal, sobre todo cuando lo motiva, además, el interés por quedar bien ante la opinión pública, no justifica nunca la utilización de medios contrarios a la meta reseñada.
A la luz de estos conceptos medulares, es evidente que, al menos en casos como el de autos, la omisión del Ministerio Público en no poner a la disposición del imputado la prueba pertinente en su poder sobre manifestaciones adversas de su único testigo de cargo, no es cónsona con la naturaleza esencial de nuestro sistema de justicia criminal que preconiza la búsqueda de la verdad como principio fundamental que permea todo procedimiento judicial.
VII
Resolvemos, pues, que en el caso de autos el Ministerio Público tenía el deber de entregarle a los peticionarios co-pia de los informes referidos y de la cinta de grabación, con antelación suficiente para que éstos pudiesen ejercitar efectivamente su derecho a contrainterrogar al testigo de cargo.
*384Con este dictamen no expresamos juicio definitivo al-guno sobre la credibilidad del testigo Santana Báez. No nos corresponde hacerlo aquí. Ello le compete primordial-mente al magistrado que preside la vista preliminar —que es quien está en mejor posición de juzgar— luego del co-rrespondiente contrainterrogatorio, si su testimonio es susceptible de ser creído. Sin que se haya realizado el con-trainterrogatorio eficaz a que tenían derecho los peticiona-rios, no puede hacerse determinación válida alguna sobre este asunto. Por eso, erró el foro apelativo al estimar a priori que el magistrado de la vista preliminar, en este caso, no hubiese variado su determinación de causa probable de haber tenido la oportunidad de evaluar todos los testimonios de Santana Báez. No le competía a ese foro, ni a nosotros, prejuzgar tal cuestión.(1)
VIII
Por los fundamentos expuestos, debe expedirse el auto solicitado, dejarse sin efecto los dictámenes referidos del foro de instancia y del foro apelativo, y devolver el caso al foro de instancia para celebrar nuevamente la vista preli-minar, conforme a lo aquí resuelto.
El Juez Asociado Señor Negrón García emitió una opi-nión disidente, a la que se une el Juez Asociado Señor Co-rrada Del Río. El Juez Asociado Señor Rebollo López emi-tió una opinión de conformidad. El Juez Asociado Señor Hernández Denton emitió una opinión disidente.
*385— O —
Opinión de conformidad emitida por el
Juez Asociado Se-ñor Rebollo López.
Expresó, en una ocasión, don José Ortega y Gasset que el hombre es “él y sus circunstancias”, y que éste piensa, razona y actúa conforme a las mismas. Estas sabias expre-siones del gran filósofo español curiosamente son aplica-bles, de cierta manera, al caso que hoy ocupa nuestra atención.
Conocida resulta ser la trillada norma jurisprudencial a los efectos de que los jueces tenemos la obligación de resolver los casos que son traídos ante nuestra consideración conforme a sus particulares hechos y circunstancias.
Los hechos específicos del presente caso nos brindan la oportunidad —la que a nuestro juicio no aprovechamos to-talmente— de actuar y descargar la grave responsabilidad que tenemos como máximo foro judicial del País, esto es, de establecer una norma que no sólo regule la situación fáctica del presente caso sino que evite, hasta donde ello sea posi-ble, la repetición en nuestra jurisdicción de la situación intolerable que sirve de base al recurso que hoy resolvemos.
Hemos entendido necesario expresarnos por separado con el propósito de dejar constancia de la existencia de fun-damentos adicionales a los expresados en la Opinión ma-yoritaria, en apoyo de la decisión emitida y de nuestra creencia que, ante la conducta observada en el presente caso por los representantes del Departamento de Justicia de Puerto Rico, el Tribunal pudo, incluso, tomar un curso de acción decisorio más drástico.
I
Los hechos del presente caso son unos ciertamente lamentables. Se originan los mismos con la desgraciada e *386irreparable pérdida de la vida de una niñita, acaecida la misma en el área recreativa del Escambrón, San Juan, Puerto Rico, el día 8 de junio de 1997. El infortunado de-ceso se convirtió en una causa célebre, emitiendo la Policía de Puerto Rico boletines de prensa diarios, los cuales, en ocasiones, resultaban contradictorios.
Luego de haber sido informada la ciudadanía puertorri-queña, a lo largo de varios meses, de la existencia de varios sospechosos, o responsables, de la alegada muerte criminal de la niña, el Secretario de Justicia y el Superintendente de la Policía de Puerto Rico, acompañados éstos por direc-tivos del Negociado Federal de Investigaciones (F.B.I.), sor-presivamente informaron al País que, después de todo, la muerte de la niña no había sido un crimen y sí un lamentable accidente; expresando, en apoyo de dicha conclusión, que el joven hermanito de la occisa había sido testigo de ello. En consecuencia, se decretó el archivo y sobresei-miento administrativo del caso.
Esa percepción, u opinión, de los principales funciona-rios encargados de la investigación y el esclarecimiento de alegados actos delictivos en nuestro País, no tuvo una larga duración. Días más tarde, el Secretario de Justicia, en otra conferencia de prensa, le informó a nuestra ciuda-danía que, después de todo, la muerte de la infortunada niñita no había sido un accidente, esto es, que había sido un acto criminal y que el responsable del mismo lo era un menor de edad. A pesar de que no se identificó al menor por su nombre, se dio a entender que era el hermanito de la occisa.
Dicha situación tampoco prevaleció por mucho tiempo. Nuevamente haciendo uso de los medios de publicidad, y con gran fanfarria, los mismos funcionarios que anterior-mente nos habían informado, en primer lugar, que se tra-taba de un accidente, y luego de un acto criminal del cual era responsable un menor de edad, nos informaron que lo que había acontecido en realidad había sido un repugnante *387crimen, cometido por venganza, en el cual los perpetrado-res del mismo habían incurrido, incluso, en el delito de violación contra la pequeña niña.
La razón para este sorpresivo cambio de posición de parte, repetimos, de los principales funcionarios encarga-dos de la investigación de los crímenes y el procesamiento de los responsables de los mismos en nuestra jurisdicción, lo fue la aparición en escena de un supuesto testigo presen-cial de los hechos delictivos cometidos de nombre Eliezer Santana Báez, conocido por “Mala Muerte”; persona que había prestado una declaración jurada en la cual inculpaba a los aquí acusados peticionarios José L. Ortiz Vega y Eugenio J. Rodríguez Galindo.
A base del testimonio del mencionado testigo, se deter-minó causa probable para arresto y causa probable para acusar en la vista preliminar, contra los aquí peticionarios; huelga decir que el testimonio de “Mala Muerte” es el único que involucra a los peticionarios con la comisión del crimen. Radicados los correspondientes pliegos acusatorios por los delitos de Secuestro, violación a la Ley de Armas de Puerto Rico, y el delito de Asesinato en Primer Grado, los peticionarios radicaron una moción, al amparo de las dis-posiciones del inciso (p) de la Regla 64 de Procedimiento Criminal, 34 L.P.R.A. Ap. II.
El principal fundamento de los peticionarios, en apoyo de la antes mencionada contención, es que el testigo cono-cido como “Mala Muerte” había hecho, en varias ocasiones, manifestaciones a los efectos de que él no había presen-ciado la ocurrencia de los hechos, contradiciendo así lo que había expresado en la declaración jurada que había pres-tado ante un fiscal, y, además, que agentes de la Policía de Puerto Rico lo habían inducido a mentir en ese respecto. Sostuvieron los peticionarios que no habiéndole entregado el Ministerio Fiscal la evidencia de dichas declaraciones contradictorias en la vista preliminar, su derecho a contra-interrogar a dicho testigo de manera eficaz e informada se *388vio afectado en la referida vista; razón por la cual el tribunal venía en la obligación de desestimar las acusaciones radicadas bajo las disposiciones de la citada Regla 64(p) de Procedimiento Criminal, por no haber sido la determina-ción de causa probable hecha conforme a derecho.
El foro de instancia denegó dicha solicitud. El Tribunal de Circuito de Apelaciones confirmó la referida denegatoria. Inconforme, acudieron ante este Tribunal los peticionarios, imputándole error a dichos foros judiciales al así decidir. Emitimos orden de mostrar causa. El Estado ha comparecido en cumplimiento de la misma. Hoy una mayoría de los integrantes del Tribunal entiende que pro-cede la revocación del dictamen del tribunal apelativo in-termedio; esto es, se determina que procede decretar la desestimación de las acusaciones radicadas y se resuelve que lo procedente es devolver el caso al tribunal de instan-cia para la celebración de una nueva vista preliminar.
En apoyo de su determinación, el Tribunal sostiene, en síntesis y en lo pertinente, que resulta procedente así ac-tuar en vista del hecho que: la evidencia en controversia es una de carácter exculpatoria; la conducta en que incurrió el Ministerio Fiscal inflinge el derecho que tiene todo im-putado de delito a contrainterrogar un testigo, en forma informada, en la vista preliminar; la misma privó a los peticionarios de su derecho a impugnar la credibilidad de dicho testigo; y que dicha conducta no es cónsona con el objetivo de todo procedimiento judicial, cual es el esclare-cimiento de la verdad y el procurar que se haga justicia.
A pesar del hecho de que somos del criterio que el Tribunal debería —como curso de acción ejemplarizante, ante la conducta irregular observada por el Departamento de Justicia de Puerto Rico en el presente caso— desestimar y archivar los cargos pendientes, nos allanamos a que se deje sin efecto la determinación de causa probable para acusar y que se devuelva el caso al tribunal de instancia para la celebración de una nueva vista preliminar. Adop-*389tamos este curso decisorio en aras de colegiar y con el pro-pósito de que el Tribunal pueda emitir una sentencia con un resultado sensato y no absurdo, (1)
I — I HH
Atendemos, en primer lugar, la interrogante sobre el “carácter” de la evidencia que el Estado no le proveyó a la defensa de los peticionarios a nivel de vista preliminar, relativa la misma a las declaraciones hechas por el testigo de cargo Santana Báez en las que se retracta de la decla-ración jurada que prestara ante el fiscal. Conforme lo resuelto en Pueblo v. Echevarría Rodríguez I, 128 D.P.R. 299, 333 (1991), no hay la menor duda del hecho de que dicha evidencia es una de carácter exculpatorio.
En el antes citado caso de Pueblo v. Echevarría Rodríguez I, pág. 333, este Tribunal expresó, en lo pertinente, que:
.. .“Evidencia exculpatoria” es toda aquella que resulta favorable al acusado y que posee relevancia en cuanto a los aspectos de culpabilidad y castigo, irrespectivamente de la buena o mala fe exhibida por el Ministerio Fiscal. [Citas omitidas.] La “rele-vancia” de la evidencia se encuentra condicionada a la impre-sión derivada por el foro apelativo de que la prueba exculpato-ria suprimida, con una razonable probabilidad, habría alterado el veredicto o el castigo impuesto de haber sido presentada al juzgador de los hechos. (Enfasis suplido y en el original.)
Conforme las expresiones antes transcritas, repetimos, no cabe duda de que la evidencia “suprimida” por el Es-tado, a nivel de vista preliminar, efectivamente constituye “evidencia exculpatoria”. La misma, no hay duda, favorece o beneficia a los peticionarios. Por otro lado, tampoco alber-*390gamos duda de que dicha evidencia es “relevante”; dicha evidencia, en nuestra opinión o “impresión”, podría haber cambiado la determinación de causa probable que se hizo a nivel de vista preliminar.
Sobre este asunto, realmente, no hay controversia. El Estado en su comparecencia ante este Tribunal, en cumpli-miento de la orden de mostrar causa que emitiéramos, acepta que esta evidencia es de carácter exculpatorio. Su argumento es otro. Sostiene el Procurador General de Puerto Rico —teoría que es avalada por dos (2) compañeros Jueces— que el Estado venía en la obligación de revelar dicha evidencia, y entregarla a la defensa, luego de que se hubieren radicado las correspondientes acusaciones, pero no antes. Conforme expone el Procurador General, ello así surge de las disposiciones del inciso (a) de la Regla 95 de Procedimiento Criminal, 34 L.P.R.A. Ap. II. No tiene razón.(2)
*391El argumento a esos efectos del Procurador General pasa por alto el sencillo hecho de que la citada Regla 95 de Procedimiento Criminal contiene otros tres (3) incisos que son completamente separados y distintos del inciso (a), a saber, los incisos (b), (c) y (d).(3) Un somero examen de los incisos (a) y (b) demuestra una enorme y trascendental diferencia entre los mismos, a saber: el inciso (a) exige, como requisitos para que el Estado venga en la obligación de permitir que la defensa pueda “inspeccionar, copiar o foto-copiar” la evidencia allí enumerada, que el acusado radi-que una moción a esos efectos “en cualquier momento des-pués de haberse presentado la acusación o denuncia ...”. 34 L.P.R.A. Ap. II, R. 95.
El citado inciso (b) de la Regla 95 no contiene ni exige ninguno de esos requisitos. Dicho inciso (b) sencillamente establece que el “Ministerio Fiscal revelará toda aquella evidencia exculpatoria del acusado que tenga en su poder”. 34 L.P.R.A. Ap. II, R. 95(b). Al buen entendedor, con pocas palabras basta.
¡Y es que no puede ser de otra forma! El derecho del acusado a que se le informe, o revele, la prueba exculpato-ria en poder del fiscal surge como un imperativo del debido proceso de ley. Véanse: Pueblo v. Hernández García, 102 D.P.R. 506 (1974); Pueblo v. Rodríguez Sánchez, 109 D.P.R. *392243 (1979); Pueblo v. Romero Rodríguez, 112 D.P.R. 437 (1982). La esencia del asunto es la depuración de hechos en la búsqueda de la verdad y la responsabilidad del Estado de proveer un juicio justo. Pueblo v. Rodríguez Sánchez, ante. Véase, además, E.L. Chiesa Aponte, Derecho Procesal Penal de Puerto Rico y Estados Unidos, Colombia, Ed. Forum, 1992, Vol. II, pág. 28 y ss.
Hemos expresado que la naturaleza del debido proceso de ley es una eminentemente flexible y pragmática. Pueblo v. Andreu González, 105 D.P.R. 315, 320 (1976). Como con-secuencia de su pragmatismo, la prohibición contra la pri-vación de la libertad sin el debido proceso de ley entraña un fino balance entre el interés legítimo del Estado —al intervenir con el ciudadano en la persecución del crimen— y la extensión de los derechos constitucionales ciudadanos frente al ejercicio del poder de razón del Estado. Como acertadamente señala la Profesora Resumil:
La doctrina que surge de su interpretación ... tiene el efecto de garantizar la aplicación de los derechos concedidos en la Constitución, permitiendo su extensión aun a procedimientos para los cuales no fueron diseñados.(4)
Debe quedar claro: ocurre una violación al debido pro-ceso de ley cuando el brazo acusador del Estado priva a un imputado de delito de información o evidencia que es favorable, beneficiosa o exculpatoria para éste. Brady v. Maryland, 373 U.S. 83 (1963). Ello es así, independiente-mente de la buena o mala fe del Estado al así actuar. Moore v. Illinois, 408 U.S. 786 (1972).
Establecido lo anterior, nos enfrentamos a la segunda interrogante: ¿cuándo es que surge la obligación, de parte del Estado, de entregar tal prueba al acusado? En nuestro criterio, la contestación es sencilla: inmediatamente que el Estado adviene en conocimiento o posesión de la referida evidencia. Veamos.
*393Aparte del argumento antes esbozado —a los efectos de que el inciso (b) de la citada Regla 95 no establece requisito de que la obligación de entregar la prueba exculpatoria sea con posterioridad a ser radicada la acusación— la mera idea de que el fiscal no viene en la obligación de entregar dicha prueba, digamos, en la etapa de vista preliminar, nos parece repugnante.
Reiteradamente hemos resuelto que el derecho al descu-brimiento de prueba es uno consustancial con el derecho a todo acusado a defenderse en un proceso criminal en su contra. Pueblo v. Arocho Soto, 137 D.P.R. 762 (1994). ¿Aca-so en vista preliminar el imputado no tiene derecho a de-fenderse?
Hemos resuelto que al
... permitir que el imputado [de delito] presente prueba a su favor en la vista preliminar, éste tiene al menos dos (2) herra-mientas: (1) ataca la probabilidad de que, en efecto, se haya infringido la ley, esto es, la existencia misma del delito impu-tado, y/o (2) demuestra que es menos probable que él haya co-metido el delito; probabilidades alrededor de las cuales, preci-samente, gira la determinación de causa probable para acusar. (Énfasis suplido y en el original.) Pueblo v. Vega, 148 D.P.R. 980, 989 (1999).
No hay duda de que la prueba aquí en controversia, la cual el Estado no le brindó a la defensa, versa sobre tales elementos. Hemos descrito la vista preliminar como el “umbral del debido proceso de ley”. Pueblo v. Vega, ante. ¿Cómo es posible que alguien se atreva a argumentar que el acusado no tiene derecho a contar con prueba que demues-tre su inocencia en el “umbral del debido proceso de ley”?
Pero, hay más. El Estado, en el presente caso, no sólo tenía la obligación de informarle y entregarle a la defensa la evidencia con que contaba relativa a las manifestaciones y/o declaraciones contradictorias que había hecho el testigo “mala muerte”, sino que también venía en la obligación, sua sponte, de entregarle a la defensa la prueba que le sirvió de base al Secretario de Justicia para determinar, en *394un momento dado, que lo ocurrido había sido un accidente y la que éste utilizó como fundamento para, posterior-mente, expresar públicamente que el responsable de la muerte había sido un menor de edad.
No tenemos duda en nuestra mente que esa evidencia tiene que existir y que está bajo la posesión y control del Departamento de Justicia de Puerto Rico. No podemos con-cebir que el Secretario de Justicia y el Superintendente de la Policía de Puerto Rico hubieran hecho tales manifesta-ciones públicas sin contar con alguna evidencia que susten-tara sus expresiones.
En relación a ello, este Tribunal ha resuelto que se infringe el debido proceso de ley no sólo cuando el Estado no revela prueba exculpatoria a solicitud de la defensa, sino que cuando
... aun sin solicitud de la defensa, el Ministerio Fiscal no revela a la defensa evidencia que sabía, o debió haber sabido, que era favorable a la defensa. Chiesa Aponte, op. cit., Vol. III, 1993, pág. 315. Véanse: Pueblo v. Hernández García, 102 D.P.R. 506, 509-510 (1974); Pueblo v. Cancel Hernández, 111 D.P.R. 625, 628 (1981).
No albergamos duda alguna, repetimos, de que la prueba en poder del Departamento de Justicia, la cual sir-vió de base a las expresiones del Secretario, benefician o favorecen a los peticionarios. La prueba respecto a que lo ocurrido fue un accidente es de suma importancia para la defensa pues, incluso, le permite atacar “la probabilidad de que, en efecto, se haya infringido la ley, esto es la existencia misma del delito imputado ...”. (Énfasis en el original su-primido y énfasis suplido.) Pueblo v. Vega, ante. pág. 989.
Por otro lado, en la segunda conferencia de prensa cele-brada por el Secretario de Justicia, éste señaló a un menor de edad como responsable de los hechos. La prueba en que basó dicha afirmación el Secretario obviamente puede ser utilizada por los aquí peticionarios, en la vista preliminar, para demostrar “que es menos probable que [ellos hayan] *395cometido el delito (Énfasis suprimido.) Pueblo v. Vega, ante., pág. 989.
En resumen, en nuestra opinión la defensa de los aquí peticionarios no sólo tiene derecho a que el Estado le sumi-nistre, a nivel de vista preliminar, la evidencia sobre las declaraciones que contradicen su declaración jurada sino que, además, tiene derecho a que se le entregue la prueba en poder del Departamento de Justicia que sirvió de base para las manifestaciones que hiciera el Secretario de Jus-ticia de que lo ocurrido había sido un accidente y, posterior-mente, que el responsable de los hechos lo era un menor de edad; ello por imperativo del debido proceso de ley.
HH HH HH
Ante esta situación, ¿cuál debería de ser el curso deci-sorio a seguir? Como hemos señalado, el Tribunal entiende procedente desestimar las acusaciones radicadas, al am-paro de las disposiciones del inciso (p) de la Regla 64 de Procedimiento Criminal, supra, y devolver el caso al foro de instancia para la celebración de una nueva vista preliminar.
Aun cuando estamos de acuerdo con que se decrete la desestimación de los cargos, diferimos un tanto de la deter-minación a los efectos de que lo procedente es devolver el caso a instancia para la celebración de una nueva vista preliminar. En nuestro criterio, lo que procede decretar es el archivo y sobreseimiento definitivo de los cargos radica-dos contra los aquí peticionarios. Veamos por qué.
La conducta en que incurrieron, en el presente caso, los representantes del Ministerio Fiscal es urna ciertamente seria y grave, la cual, a nuestro juicio, amerita que se tome por este Tribunal, en protección de la ciudadanía, una ac-ción drástica y ejemplarizante; ello con el propósito de que una situación como ésta no vuelva a repetirse en nuestra jurisdicción.
*396Aquí, como hemos visto, están envueltas dos (2) clases de evidencia exculpatoria. La primera de ellas es la relativa a la prueba que le sirvió de base al Secretario de Justicia de Puerto Rico para, en primer lugar, determinar que lo ocu-rrido había sido un accidente y, en ségundo lugar, para posteriormente determinar que el responsable del acto criminal cometido lo era un menor de edad.
Como señaláramos anteriormente, dicha evidencia be-neficiaba y favorecía a los peticionarios por cuanto la misma le permitía no sólo atacar la existencia misma del delito —por cuanto lo que había ocurrido, conforme el Se-cretario de Justicia, era un accidente— sino que le permi-tía a éstos demostrar que era menos probable, de lo ocu-rrido constituir un acto criminal, que ellos eran responsables del mismo. La actuación del Estado, supri-miendo esta evidencia, sería suficiente, por sí sola, para ordenar la desestimación de los pliegos acusatorios radicados.
Pero, hay más. La conducta verdaderamente repug-nante y grave de parte de los representantes del Ministerio Fiscal se refiere a la otra evidencia exculpatoria supri-mida; esto es, a las declaraciones del testigo “mala muer-te”, mediante las cuales éste se retracta de la declaración jurada que prestara ante un fiscal.
Recordemos que este testigo es el único que involucra a los aquí peticionarios. No podemos olvidar, por otro lado, que es un testigo que no tiene mucha credibilidad ni “cre-denciales” de persona decente y respetuosa de la ley y el orden público.

Es por ello que las declaraciones contradictorias que, respecto a este testigo, suprimió el Estado son “algo más” que meras declaraciones exculpatorias. Las mismas destru-yen totalmente la única prueba con que cuenta el Ministerio Fiscal contra los aquí peticionarios.

En otras palabras, los funcionarios del Ministerio Fiscal que intervinieron en la supresión de esta evidencia some-*397tieron, de manera intencional, a los aquí peticionarios a los rigores de un proceso criminal a sabiendas de que el único testimonio que involucraba a estas dos (2) personas era un testimonio, cuando menos, perjuro y carente el mismo de toda posible credibilidad. Esta acción, la cual a nuestro entender va más allá de negligencia crasa en el desempeño de sus cargos,(5) realmente amerita “algo más” que la mera desestimación de las acusaciones radicadas y la celebra-ción de una nueva vista preliminar.
En otras palabras, la conducta ambivalente en que han incurrido los representantes del Departamento de Justicia de Puerto Rico en el presente caso no debe ni puede ser tolerada. Los funcionarios involucrados en el mismo deben de aprender que así no se actúa cuando está en juego la libertad y la reputación de nuestros ciudadanos.
Los encargados de la investigación y esclarecimiento de alegados hechos delictivos en nuestro País, antes de radi-car cargos criminales contra los ciudadanos, tienen el deber de asegurarse, hasta donde ello sea posible, que su determi-nación a esos efectos es el producto de una investigación seria y responsable. Nosotros por lo menos, no estamos en disposición de tolerar conducta como la observada en el presente caso.
Debe mantenerse presente lo dispuesto en el Preámbulo del Código de Ética Profesional, 4 L.P.R.A. Ap. DC, C. 1 n., a los efectos de que
[e]n Puerto Rico, donde el sistema democrático es fundamental *398para la vida de la comunidad y donde la fe en la justicia se considera factor determinante en la convivencia social, es de primordial importancia instituir y mantener un orden jurídico íntegro y eficaz, que goce de la completa confianza y apoyo de la ciudadanía.
Flaco servicio se hace al pueblo puertorriqueño si se per-mite que los fiscales utilicen la maquinaria del Estado en contra de los ciudadanos, mientras le esconden a éstos he-rramientas básicas para su eficaz defensa; todo esto en aras de poder conseguir una determinación de causa probable que no solo sobrecarga innecesariamente las labores de los tribunales del País, sino que somete al ciudadano a los sinsabores que acarrea el tener que defenderse ante el foro judicial y le pone en riesgo de ser encarcelado y pri-vado de su libertad, lo cual constituye uno de los más se-veros castigos al que puede ser sometido un ser humano.
Somos del criterio que la única forma de evitar esta clase de situación —esto es, conducta irresponsable e im-propia de parte del Ministerio Fiscal— lo es mediante el establecimiento de una norma que conlleve la desestima-ción, con perjuicio, de los cargos que, bajo estas circunstan-cias, radique el Estado ante el foro judicial.
Es posible que el establecimiento de dicha norma, en algún caso, tenga la desafortunada consecuencia de que el culpable de unos hechos delictivos no reciba su merecido castigo. Si bien ello podría suceder, la referida norma ten-drá la saludable consecuencia, por otro lado, de evitar que cientos de nuestros conciudadanos sean sometidos, de ma-nera injusta e irresponsable, a los rigores de un proceso criminal.
No existe impedimento jurídico alguno para el estable-cimiento de una norma ejemplarizante como la expuesta. En palabras del profesor Chiesa:
No hay, por supuesto, impedimento constitucional para impo-ner al Estado cualquier tipo de sanción por el incumplimiento *399de su obligación de descubrir prueba a la defensa. (Enfasis suplido.)(6)
Ello no obstante, y como expresáramos al comienzo de la ponencia, con el propósito de evitar que el Tribunal emita una Sentencia absurda, adoptamos el curso decisorio de los compañeros Jueces que entienden que lo procedente es de-volver el caso al tribunal de instancia para la celebración de una nueva vista preliminar.
— O —

 Debe quedar claro, además, que en la vista referida el Ministerio Público tendrá derecho a presentar aquella prueba, admisible en evidencia, que pueda tener en su poder para explicar o justificar la inconsistencia de su testigo entre lo decla-rado en la vista preliminar y las declaraciones anteriores suyas, a los fines de esta-blecer que la declaración del testigo en la vista preliminar probablemente sea cierta.


 De no hacerlo, el resultado absurdo al que se llegaría sería que no habría votos suficientes para dejar sin efecto la determinación de causa probable para acu-sar, ya que habría un empate; situación que causaría que prevaleciera la errónea y defectuosa determinación de causa probable que se hiciera a nivel de instancia, si-tuación que es intolerable e improcedente en derecho.


 El inciso (a) de la Regla 95 de Procedimiento Criminal, 34 L.P.R.A. Ap. II, establece que:
“(a) Previa moción del acusado sometida en cualquier momento después de ha-berse presentado la acusación o denuncia, y dentro del término prescrito para some-terla, el tribunal ordenará al Ministerio Fiscal que permita al acusado inspeccionar, copiar o fotocopiar el siguiente material o información que está en posesión, custodia o control del Ministerio Fiscal:
“(1) Cualquier declaración jurada que el Ministerio Fiscal tenga del acusado.
“(2) Cualquier declaración jurada de los testigos de cargo que hayan decla-rado en la vista para determinación de causa probable para el arresto o citación, en la vista preliminar, en el juicio o que fueron renunciados por el Ministerio Fiscal y los récords de convicciones criminales previas de éstos.
“(3) Cualquier resultado o informe de exámenes físicos o mentales y de experimentos o pruebas científicas que sea relevante para preparar adecuadamente la defensa del acusado o que vaya a ser utilizado en el juicio por el Ministerio Fiscal.
“(4) Cualquier libro, papel, documento, fotografía, objeto tangible, estruc-tura o lugar que sea relevante para preparar adecuadamente la defensa del acusado, que el Ministerio Fiscal se propone utilizar en el juicio o que fue obtenido del acusado o perteneciera al acusado.
“(5) El récord de convicciones criminales previas del acusado.
“(6) Cualquier informe preparado por agentes de la Policía en relación con las causas seguidas contra el acusado que sea relevante para preparar adecuada-mente la defensa del acusado. El descubrimiento de esta prueba estará sujeto a las siguientes condiciones:
“(A) Que los objetos, libros, documentos y papeles que el acusado in-teresa examinar se relacionan o describen con suficiente especificación;
*391“(B) que no afecte la seguridad del estado ni las labores investigativas de sus agentes policíacos, y
“(C) que la correspondiente moción del acusado sea presentada con suficiente antelación a la fecha señalada para la celebración del juicio, de manera que no haya innecesarias dilaciones en los procedimientos ni se produzcan molestias indebidas a los funcionarios del Estado.” (Enfasis suplido.)


 Los incisos (b), (c) y (d) de la Regla 95 establecen:
“(b) El Ministerio Fiscal revelará toda aquélla evidencia exculpatoria del acu-sado que tenga en su poder.
“(c) El Ministerio Fiscal deberá informar al tribunal si el material o la informa-ción solicitada no se encuentra en su posesión, custodia o control, en cuyo caso el tribunal ordenará a la persona o entidad que la posea, custodie o controle, que la ponga a la disposición del acusado.
“(d) No estarán sujetos a descubrimiento o inspección de la defensa los escritos de investigación legal, informes, memorandos, correspondencia u otros documentos internos que contengan opiniones, teorías o conclusiones del Ministerio Fiscal.” (Én-fasis suplido.)


 O.E. Resumil de Sanfilippo, Derecho Procesal Penal, Orford, Equity Publishing Co., 1990, T. 1, Sec. 3.7, pág. 26.


 El Canon 5 del Código de Ética Profesional, 4 L.P.R.A. Ap. IX, establece que “[e]s el deber primordial del abogado defensor y del fiscal procurar que se haga justicia. ... La supresión de hechos o la ocultación de testigos capaces de establecer la inocencia del acusado es altamente reprochable”.
Hemos expresado que, aun cuando el fiscal tiene una función distinta a la de un abogado defensor, esta diferencia en funciones “ ‘nunca deb[e] obscurecer la verdad básica de que aunque sus papeles son distintos, cada uno está atado por los cánones y una tradición de buena conducta’ ”. In re Colton Fontán, 128 D.P.R. 1, 8 (1991).
En el antes citado caso de In re Colton Fontán, establecimos claramente que incurre en conducta impropia el Fiscal que, en una investigación criminal, por negli-gencia crasa ignora y en ocasiones tergiversa u oculta evidencia que hubiera escla-recido los hechos investigados. íd., págs. 93-94.


 E.L. Chiesa Aponte, Derecho procesal de Puerto Rico y Estados Unidos, Colombia, Ed. Forum, 1993, Vol. III, pág. 317.